SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

438
KA 14-01022
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

MICHAEL A.C., DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


MICHAEL A.C., DEFENDANT-APPELLANT PRO SE.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (ROBERT J. SHOEMAKER OF
COUNSEL), FOR RESPONDENT.


     Appeal from an adjudication of the Supreme Court, Monroe County
(Francis A. Affronti, J.), rendered January 14, 2014. Defendant was
adjudicated a youthful offender upon his plea of guilty of robbery in
the third degree.

     It is hereby ORDERED that said appeal is unanimously dismissed.

     Same memorandum as in People v Michael A.C. ([appeal No. 2] ___
AD3d ___ [May 1, 2015]).




Entered:    May 1, 2015                            Frances E. Cafarell
                                                   Clerk of the Court